     Case 2:20-cv-01796-JAD-VCF Document 33 Filed 02/05/21 Page 1 of 8



 1   Youssef H. Hammoud, (CA #321934)
 2
     (Admitted pro hac vice)
     PRICE LAW GROUP, APC
 3   6345 Balboa Blvd., Suite 247
     Encino, CA 91316
 4   T: (818) 600-5596
 5   F: (818) 600-5496
     E: youssef@pricelawgroup.com
 6
     Steven A. Alpert, NV Bar #8353
 7
     PRICE LAW GROUP, APC
 8   5940 S. Rainbow Blvd., Suite 3014
     Las Vegas Nevada, 89118
 9   Phone: 702-794-2008
10   alpert@pricelawgroup.com
     Attorneys for Plaintiff,
11   Noel Fuentes
12
                            UNITED STATES DISTRICT COURT
13                               DISTRICT OF NEVADA
14

15   NOEL FUENTES,                               Case No.: 2:20-cv-01796-JAD-VCF

16                       Plaintiff,              JOINT STIPULATED
                                                 PROTECTIVE ORDER
17
     v.
18                                               Complaint filed: September 25, 2020
     MIDLAND FUNDING LLC; EXPERIAN
19   INFORMATION SOLUTIONS, INC.;
20   EQUIFAX INFORMATION SERVICES,
     LLC,
21
                         Defendants.
22
23

24
            IT IS HEREBY STIPULATED by and between Plaintiff Noel Fuentes (“Plaintiff”),
25
     Defendant Midland Funding LLC (“Midland”), through their respective attorneys of record,
26
     as follows:
27

28
     Case 2:20-cv-01796-JAD-VCF Document 33 Filed 02/05/21 Page 2 of 8



 1
            WHEREAS, documents and information have been and may be sought, produced or
 2
     exhibited by and among the parties to this action relating to trade secrets, confidential
 3
     research, development, technology or other proprietary information belonging to the
 4
     defendants, and/or personal income, credit and other confidential information of Plaintiff.
 5
     THEREFORE, an Order of this Court protecting such confidential information shall be and
 6
     hereby is made by this Court on the following terms:
 7

 8          1.     This Order shall govern the use, handling and disclosure of all documents,

 9   testimony or information produced or given in this action which are designated to be subject

10   to this Order in accordance with the terms hereof.

11          2.     Any party or non-party producing or filing documents or other materials in

12   this action may designate such materials and the information contained therein subject to

13   this Order by typing or stamping on the front of the document, or on the portion(s) of the

14   document for which confidential treatment is designated, “Confidential.”

15          3.     To the extent any motions, briefs, pleadings, deposition transcripts, or other

16   papers to be filed with the Court incorporate documents or information subject to this Order,

17   the party filing such papers shall designate such materials, or portions thereof, as

18   “Confidential,” and shall file them with the clerk under seal; provided, however, that a copy

19   of such filing having the confidential information deleted therefrom may be made part of

20   the public record. Any party filing any document under seal must comply with the

21   requirements of Civil Local Rule 10-5.

22          4.     All documents, transcripts, or other materials subject to this Order, and all

23   information derived therefrom (including, but not limited to, all testimony given in a

24   deposition, declaration or otherwise, that refers, reflects or otherwise discusses any

25   information designated “Confidential” shall not be used, directly or indirectly, by any

26   person, including Midland, for any business, commercial or competitive purposes or for any

27   purpose whatsoever other than solely for the preparation and trial of this action in

28   accordance with the provisions of this Order.


                                                -2-
     Case 2:20-cv-01796-JAD-VCF Document 33 Filed 02/05/21 Page 3 of 8



 1
            5.     Except with the prior written consent of the individual or entity designating a
 2
     document or portions of a document as “Confidential,” or pursuant to prior Order after
 3
     notice, any document, transcript or pleading given “Confidential” treatment under this
 4
     Order, and any information contained in, or derived from any such materials (including but
 5
     not limited to, all deposition testimony that refers to, reflects or otherwise discusses any
 6
     information designated “Confidential” hereunder) may not be disclosed other than in
 7
     accordance with this Order and may not be disclosed to any person other than: (a) the Court
 8
     and its officers; (b) parties to this litigation; (c) counsel for the parties, whether retained
 9
     outside counsel or in-house counsel and employees of counsel assigned to assist such
10
     counsel in the preparation of this litigation; (d) fact witnesses subject to a proffer to the
11
     Court or a stipulation of the parties that such witnesses need to know such information; (e)
12
     present or former employees of the Producing Party in connection with their depositions in
13
     this action (provided that no former employees shall be shown documents prepared after
14
     the date of his or her departure); and (f) experts specifically retained as consultants or expert
15
     witnesses in connection with this litigation.
16
            6.     Documents produced pursuant to this Order shall not be made available to
17
     any person designated in Subparagraph 5(f) unless he or she shall have first read this Order,
18
     agreed to be bound by its terms, and signed the attached Declaration of Compliance.
19
            7.     All persons receiving any or all documents produced pursuant to this Order
20
     shall be advised of their confidential nature. All persons to whom confidential information
21
     and/or documents are disclosed are hereby enjoined from disclosing same to any person
22
     except as provided herein, and are further enjoined from using same except in the
23
     preparation for and trial of the above-captioned action between the named parties thereto.
24
     No person receiving or reviewing such confidential documents, information or transcript
25
     shall disseminate or disclose them to any person other than those described above in
26
     Paragraph 5 and for the purposes specified, and in no event shall such person make any
27
     other use of such document or transcript.
28


                                                  -3-
     Case 2:20-cv-01796-JAD-VCF Document 33 Filed 02/05/21 Page 4 of 8



 1
            8.      Nothing in this Order shall prevent a party from using at trial any information
 2
     or materials designated “Confidential.”
 3
            9.      This Order has been agreed to by the parties to facilitate discovery and the
 4
     production of relevant evidence in this action. Neither the entry of this Order, nor the
 5
     designation of any information, document, or the like as “Confidential” nor the failure to
 6
     make such designation, shall constitute evidence with respect to any issue in this action.
 7
            10.     Within sixty (60) days after the final termination of this litigation, all
 8
     documents, transcripts, or other materials afforded confidential treatment pursuant to this
 9
     Order, including any extracts, summaries or compilations taken therefrom, but excluding
10
     any materials which in the good faith judgment of counsel are work product materials, shall
11
     be returned to the Producing Party or destroyed.          Whether the materials designated
12
     “Confidential” are returned or destroyed, the party and/or counsel in receipt of the materials
13
     must submit a written certification of compliance to the Producing Party within 10 days of
14
     the Producing Party requesting a certificate of compliance.
15
            11.     In the event that any party to this litigation disagrees at any point in these
16
     proceedings with any designation made under this Protective Order, the parties shall first
17
     try to resolve such dispute in good faith on an informal basis in accordance with Civil Local
18
     Rule 16-1(c). If the dispute cannot be resolved, the burden of proof resides with the party
19
     asserting confidentiality to prove that it deserves such treatment. The party who marked the
20
     document as confidential shall seek a protective order from the Court to maintain the
21
     Confidential designation within 21 days following the Parties meet and confer. During the
22
     pendency of any challenge to the designation of a document or information, the designated
23
     document or information shall continue to be treated as “Confidential” subject to the
24
     provisions of this Protective Order.
25
              12.     Nothing herein shall affect or restrict the rights of any party with respect to
26
      its own documents or to the information obtained or developed independently of
27
      documents, transcripts and materials afforded confidential treatment pursuant to this
28


                                                 -4-
     Case 2:20-cv-01796-JAD-VCF Document 33 Filed 02/05/21 Page 5 of 8



 1
      Order.
 2
               13.   By stipulating to the entry of this Protective Order no Party waives any
 3
      right it otherwise would have to object to disclosing or producing any information or item
 4
      on any ground not addressed in this Order. Similarly, no Party waives any right to object
 5
      on any ground to the use in evidence of any of the material covered by this Order.
 6
               14.   The Court retains the right to allow disclosure of any subject covered by
 7
      this stipulation or to modify this stipulation at any time in the interest of justice.
 8
 9
      Dated: February 4, 2021                          Dated: February 4, 2021
10

11
      By: /s/ Youssef H. Hammoud                       By: /s/ Brandi M. Planet
      Youssef H. Hammoud, (CA #321934)                 Brandi M. Planet, NV #11710
12    (Admitted pro hac vice)                          LEX DOMUS LAW
      PRICE LAW GROUP, APC                             1712 Tesara Vista Pl.
13    6345 Balboa Blvd., Suite 247                     Las Vegas, NV 89128
      Encino, CA 91316                                 Telephone: (701) 340-9227
14
      T: (818) 600-5596                                brandi@lexdomuslaw.com
15    F: (818) 600-5496                                Attorneys for Defendant,
      E: youssef@pricelawgroup.com                     Midland Funding LLC
16
      Steven A. Alpert, NV Bar #8353
17    PRICE LAW GROUP, APC
18    5940 S. Rainbow Blvd.,
      Suite 3014
19    Las Vegas Nevada, 89118
      Phone: 702-794-2008
20    alpert@pricelawgroup.com
      Attorneys for Plaintiff,
21
      Noel Fuentes
22
23

24
     IT IS SO ORDERED.

25              2-5-2021
     Dated:
26                                              UNITED STATES MAGISTRATE JUDGE
27

28


                                                 -5-
     Case 2:20-cv-01796-JAD-VCF Document 33 Filed 02/05/21 Page 6 of 8



1                                             EXHIBIT A
2                               DECLARATION OF COMPLIANCE
3
4
     I, _____________________________________, declare as follows:
5
     1.       My address is ___________________________________________.
6
7    2.       My present employer is ___________________________________.

8    3.       My present occupation or job description is _____________________.
9
     4        I have received a copy of the Stipulated Protective Order entered in this action on
10
     _______________, 20___.
11
     5.       I have carefully read and understand the provisions of this Stipulated Protective
12
     Order.
13
14   6.       I will comply with all provisions of this Stipulated Protective Order.

15   7.       I will hold in confidence, and will not disclose to anyone not qualified under the
16   Stipulated Protective Order, any information, documents or other materials produced
17   subject to this Stipulated Protective Order.
18   8.       I will use such information, documents or other materials produced subject to this
19   Stipulated Protective Order only for purposes of this present action.
20
     9.       Upon termination of this action, or upon request, I will return and deliver all
21
     information, documents or other materials produced subject to this Stipulated Protective
22
     Order, and all documents or things which I have prepared relating to the information,
23
     documents or other materials that are subject to the Stipulated Protective Order, to my
24
     counsel in this action, or to counsel for the party by whom I am employed or retained or
25
     from whom I received the documents.
26
27   10.      I hereby submit to the jurisdiction of this Court for the purposes of enforcing the

28   Stipulated Protective Order in this action.
                                                    1
     Case 2:20-cv-01796-JAD-VCF Document 33 Filed 02/05/21 Page 7 of 8



1
     I declare under penalty of perjury under the laws of the United States that the foregoing is
2
     true and correct.
3
     Executed    this    ____   day   of   _____________,    20__    at   __________________.
4
5
6
7                                              _______________________________

8                                              QUALIFIED PERSON

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
     Case 2:20-cv-01796-JAD-VCF Document 33 Filed 02/05/21 Page 8 of 8



1                                 CERTIFICATE OF SERVICE
2
            I hereby certify that on February 4, 2021, I electronically filed the foregoing with the
3
     Clerk of the Court using the ECF system, which will send notice of such filing to all
4
5    attorneys of record in this matter. Since none of the attorneys of record are non-ECF

6    participants, hard copies of the foregoing have not been provided via personal delivery or
7
     by postal mail.
8
9
             PRICE LAW GROUP, APC
10           /s/ Lia Ruggeri
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -3-
